765 So.2d 825 (2000)
Leonard GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-2741.
District Court of Appeal of Florida, Second District.
August 11, 2000.
PER CURIAM.
The appellant, Leonard Green, appeals the trial court's summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm because the motion was successive and untimely.
The subject motion is Green's fifth motion for postconviction relief. The trial court denied the postconviction motion because it was successive and untimely. The portions of the record attached to the trial court's order conclusively support the trial court's findings. The motion is successive because it alleged grounds asserted in previous postconviction motions, which were denied on their merits, and because it alleged new grounds without justifying the failure to include the new grounds in the original postconviction motion. See Zeigler v. State, 632 So.2d 48 (Fla.1993), cert. denied, 513 U.S. 830, 115 S.Ct. 104, 130 L.Ed.2d 52 (1994); Bundy v. State, 538 So.2d 445 (Fla.1989); Christopher v. State, 489 So.2d 22 (Fla.1986). In addition, the postconviction motion is untimely because it was filed more than two years from this court's August 4, 1993, mandate in Green's direct appeal and because it failed to allege an exception to the two-year limitations period. See Beaty v. State, 701 So.2d 856 (Fla.1997).
Accordingly, we affirm the trial court's denial of Green's motion for postconviction relief.
BLUE, A.C.J., and FULMER and STRINGER, JJ., Concur.